Citation Nr: 0914930	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  04-36 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbar spine 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for migraine headaches.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss, right 
ear.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1975 to July 1979 
and from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in April 2007, at 
which time the Board remanded the Veteran's claim for 
additional development.  The requested development has been 
completed, and the claim is properly before the Board for 
appellate consideration.

The issue of service connection for hearing loss in the right 
ear is discussed below, and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action is required.




FINDINGS OF FACT

1.  Additional evidence submitted since the October 1997 
rating decision does not bear directly and substantially upon 
the issue of service connection for a lumbar spine disorder.  
In addition, it does not raise a reasonable possibility of 
substantiating the claim and does not, by itself or in 
conjunction with evidence previously assembled, relate to an 
unestablished fact necessary to substantiate the claim.

2.  Additional evidence submitted since the October 1997 
rating decision does not bear directly and substantially upon 
the issue of service connection for migraine headaches.  In 
addition, it does not raise a reasonable possibility of 
substantiating the claim and does not, by itself or in 
conjunction with evidence previously assembled, relate to an 
unestablished fact necessary to substantiate the claim.

3.  Additional evidence submitted since the October 1997 
rating decision does not bear directly and substantially upon 
the issue of service connection for hypertension.  In 
addition, it does not raise a reasonable possibility of 
substantiating the claim and does not, by itself or in 
conjunction with evidence previously assembled, relate to an 
unestablished fact necessary to substantiate the claim.

4.  Additional evidence submitted since the October 1997 
rating decision does not bear directly and substantially upon 
the issue of service connection for chronic fatigue syndrome, 
to include as due to an undiagnosed illness.  In addition, it 
does not raise a reasonable possibility of substantiating the 
claim and does not, by itself or in conjunction with evidence 
previously assembled, relate to an unestablished fact 
necessary to substantiate the claim.

5.  Additional evidence submitted since the October 1997 
rating decision, when considered in light of the lack of a 
nexus medical opinion being obtained during that 
adjudication, bears directly and substantially upon the issue 
of service connection for right ear hearing loss, relates to 
an unestablished fact necessary to establish the claim, and 
raises a reasonable possibility of substantiating the claim. 

CONCLUSIONS OF LAW

1.  Evidence received since the previous final decision in 
October 1997 in which the RO denied service connection for a 
lumbar spine disorder is not new and material, and the 
previous decision may not be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156(a), 20.1103 
(2008).

2.  Evidence received since the previous final decision in 
October 1997 in which the RO denied service connection for 
migraine headaches is not new and material, and the previous 
decision may not be reopened.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§ 3.156(a), 20.1103.

3.  Evidence received since the previous final decision in 
October 1997 in which the RO denied service connection for 
hypertension is not new and material, and the previous 
decision may not be reopened.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§ 3.156(a), 20.1103. 

4.  Evidence received since the previous final decision in 
October 1997 in which the RO denied service connection for 
chronic fatigue syndrome, to include as due to an undiagnosed 
illness, is not new and material, and the previous decision 
may not be reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.156(a), 20.1103.

5.  New and material evidence to reopen the claim of 
entitlement to service connection for right ear hearing loss 
has been received, and the Veteran's claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In August 2003 VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the January 2004 rating 
decision, August 2004 SOC, August 2005 SSOC, and April 2008 
SSOC explained the basis for the RO's action, and the SOC and 
SSOCs provided him with additional 60-day periods to submit 
more evidence.  It appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the Veteran in 
proceeding with the present decision.  Since the claim for 
service connection is being denied, no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the Veteran.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
In this case, the Veteran has been amply informed of the 
evidence necessary to establish his eligibility for VA 
benefits and of the necessity of presenting new and material 
evidence along with that definition, including in the August 
2003 VCAA notice. Thus, the Board concludes that the 
notifications received by the Veteran adequately complied 
with the VCAA and subsequent interpretive authority, and that 
he has not been prejudiced by the notice and assistance 
provided.

The RO did not afford the Veteran a VA examination on the 
basis that there is already sufficient medical evidence to 
decide the claim, and the Board agrees.  In McClendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the 
criteria for determining when an examination is required by 
applicable regulation and how the Board applies 38 C.F.R. § 
3.159(c).  The three salient benchmarks are: competent 
evidence of a current disability or recurrent symptoms; 
establishment of an in-service event, injury, or disease; and 
indication that the current disability may be associated with 
an in-service event.  The Board finds that there is no 
competent evidence of in service events related to the 
current claim or indication that the disabilities at issue 
are associated with an in-service event.  Therefore, and 
because the issues denied herein are not reopened, the Board 
finds that this case does not trigger the necessity of an 
examination in order to decide the claim on the merits.  See 
38 C.F.R. § 3.159(c).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  New and material evidence is defined 
as evidence not previously submitted to agency decision 
makers which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  Only evidence presented since the last final 
denial on any basis (either upon the merits of the case, or 
upon a previous adjudication that no new and material 
evidence had been presented) will be evaluated, in the 
context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

With the above criteria in mind, the procedural history and 
relevant evidence will be summarized.  An October 1997 rating 
decision denied service connection for a lumbar spine 
disorder, migraine headaches, hypertension, and chronic 
fatigue syndrome, to include as due to an undiagnosed 
illness.  The Veteran did not appeal that rating action, and 
it therefore became final.  In June 2003 the Veteran filed a 
request to reopen his claim for service connection for these 
disorders.

A.  New and Material Evidence for a Lumbar Spine Disorder

Summarizing the evidence of record at the time of the October 
1997 rating decision, the Veteran's service treatment records 
(STRs) do not show any complaints, treatment, or diagnoses 
related to his low back.  

September 1995 VA treatment notes indicate that the Veteran 
complained of low back pain.  The Veteran complained of non-
radiating, low back pain at October 1995 VA treatment.  The 
pain was worsened by picking up heavy objects or 
weightlifting.

At an October 1995 VA examination the Veteran reported that 
he hurt his back during service lifting truck tires in Saudi 
Arabia, and that he had experienced problems since then.  He 
had never been hospitalized for his back or had X-rays.  
There was no radiation, but the Veteran felt he had some 
problems with his discs and he took Tylenol for discomfort.  
On examination his lumbar spine had no abnormal curves and he 
was able to flex to 80 degrees and extend to 20 degrees.  The 
examiner felt that the spine was a little stiff and bending 
to the right.  The Veteran could bend 30 degrees to the left 
and 20 degrees to the right, and bending to the right caused 
some minor discomfort.  Rotation was 25 degrees bilaterally, 
straight leg raising was 35 degrees bilaterally with a 
negative Lasegue's sign, and there was no sensory loss in the 
lower extremities.  There was some tenderness in the right 
flank and pressure on the spine at L4 and L5.  He reported 
having been into weightlifting and noticed some tenderness in 
the left anterior ribcage just below the end of the sternum 
on the left.  X-rays of the lumbar spine showed bilateral 
pars intra-articularis defects, and were otherwise normal.  
The examiner diagnosed mechanical low back problems, without 
radiation, and spondylolysis at L5.

At January 1997 VA treatment the Veteran reported that he was 
running and lifting weights and was feeling OK.  It was noted 
that he was to use Tylenol for headaches.  The record does 
not contain further treatment notes related to the low back.

Regarding the evidence of record submitted in conjunction 
with the Veteran's request to reopen his claim, in August 
2003 W.S.P., who served with the Veteran, wrote that between 
January 1991 and August 1991 he saw him walk slowly with a 
sore back while leaning forward slightly on at least four 
occasions.  The Veteran told Mr. P that his back was hurting 
but he refused to go to sick call.  Mr. P wrote that the 
Veteran injured his back helping mechanics with truck tires 
and riding in vehicles with stiff suspensions and hard seats 
on rough roads in Saudi Arabia, Iraq, and Kuwait.  The 
Veteran's former squad leader wrote in August 2003 that upon 
arriving in camp in Saudi Arabia near the Iraq border in 
January 1991 he sent the Veteran to a tire detail and that 
the Veteran was often asked to perform that detail.  
According to the commanding officer, in March 1991, the 
Veteran complained about low back pain and went to sick call, 
where he was placed on light duty for a couple of days.  In 
addition, the Veteran's back problems continued upon 
returning back to the U.S.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for a lumbar spine disorder.  
Although the treatment records submitted since the October 
1997 rating decision do constitute new evidence, in that they 
were not of record at the time of the previous decision, they 
are not material evidence, because they do not bear directly 
and substantially on the issue at hand.  In this regard, 
these reports do not, nor does any of the additional evidence 
submitted in connection with the claim to reopen, demonstrate 
that the Veteran currently has a lumbar spine disorder that 
is of in-service origin.  Specifically, none of the new 
evidence provides competent information to link his currently 
diagnosed lumbar spine to his military service or any 
incident that occurred therein.  

We recognize the sincerity of the arguments advanced by the 
Veteran, Mr. P, and his former squad leader that his low back 
disorder is service connected.  However, the resolution of 
issues that involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  It is true that the statements 
may be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  See also 
Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) 
(confirming that, "in some cases, lay evidence will be 
competent and credible evidence of etiology").  However, 
lumbar spine disorders require specialized training for a 
determination as to diagnosis and causation, and are 
therefore not susceptible of lay opinions on etiology.

In summary, the Board finds that the evidence received in 
conjunction with the request to reopen is not new and 
material, and does not serve to reopen the claim for service 
connection for a lumbar spine disorder.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).  Since the Board has found that 
the evidence is not new and material, no further adjudication 
of this claim is warranted.  See Kehoskie v. Derwinski, 2 
Vet. App. 31 (1991).

B.  New and Material Evidence for Migraine Headaches

Summarizing the evidence of record at the time of the October 
1997 rating decision, the Veteran's STRs do not show any 
complaints, treatment, or diagnoses of headaches.

In September 1995 VA treatment notes the Veteran was noted to 
have severe headaches.  VA neurology treatment records show 
that in October 1995 the Veteran reported having headaches 
every two weeks since serving in the Gulf War.  The headaches 
would last for several hours, and the Veteran took Tylenol 
and slept to alleviate them.   

At the October 1995 VA examination the Veteran said that he 
had headaches about once a week that started slowly and then 
would "pound."  The headaches involved the top of the head 
and he would sometimes get dizzy.  The Veteran said that no 
one had ever suggested that he has migraine headaches, he did 
not have photophobia, and he took Tylenol for the headaches.

The Veteran reported at June 1996 VA treatment that it felt 
like something was crawling up his arm when he experienced 
headaches.  He said that the headaches were occurring every 
two weeks at the center of his head.  He reported at July 
1996 VA neurology treatment that he experienced headaches 
since the Gulf War, which occurred once or twice a week and 
lasted for several hours.  The headaches were worse in the 
evening, and exercise such as weightlifting worsened them.  
It was noted that the Veteran's right temporomandibular joint 
(TMJ) was found at treatment to not be significant.  At the 
time of the July 1996 treatment, the TMJ pain was worsened by 
opening the mouth.  He was diagnosed with tensional headaches 
by history and right TMJ pain.  He was referred to dental 
services for the TMJ pain and was to take Naproxen for the 
headaches.  January 1997 VA treatment notes indicate that the 
Veteran was taking Tylenol once a week for his headaches.

The Veteran underwent a VA examination for his headaches in 
July 1997.  He said that the headaches began in 1991 when he 
was serving in Saudi Arabia, that they increased in frequency 
when he returned, and that he had an average of three to four 
a month.  The headaches started in the posterior region of 
the head and sometimes radiated to the top.  They were 
pounding in nature and were associated on two occasions with 
blurred vision.  He had a sensation of being off balance and 
denied true vertigo.  The headaches would last for several 
hours and the Veteran took extra-strength Tylenol and tried 
to sleep when he had them.  The day after having a headache 
he would still feel a little off-balance, and it would take 
him about a day to fully recover.  

A mental status examination was normal.  Cranial nerve 
testing showed that the pupils were equal, round and reactive 
to light.  His extra-ocular movements were intact without 
evidence of nystagmus, his face was symmetrical, his tongue 
was midline, and the uvula was up going.  The hearing and 
visual fields were intact to gross testing bilaterally, and 
funduscopic examination was without evidence of papilledema.  
Motor strength was essentially normal and there was no 
evidence of atrophy.  Sensory examination was intact to 
vibration, position sense, and light touch in the extremities 
and was symmetrical.  Cerebellar testing was within normal 
limits without evidence of dysmetria, and gait was without 
evidence of ataxia.  Reflexes were about 1+/4 throughout, and 
were symmetrical and the toes were noted to be down going.  
There was no pain on palpation of the TMJ, and the right TM 
opened slightly before the left but there were no obvious 
clicks noted.  The examining physician opined that the 
neurological examination was normal and that the Veteran had 
common migraine headaches.

New evidence regarding the Veteran's migraine headaches has 
not been submitted since the October 1997 rating decision.  
Since new and material has not been submitted, no further 
adjudication of this claim is warranted.  See Kehoskie v. 
Derwinski, 2 Vet. App. 31 (1991).

C.  New and Material Evidence for Hypertension

Summarizing the evidence of record at the time of the October 
1997 rating decision, the Veteran's STRs show that in August 
1976 he had blood pressure readings of 108/70 and 110/70.  
Treatment records from his Reserve service shows that his 
blood pressure was 152/82 in January 1980, 140/80 in November 
1984, 137/85 in March 1985, and 161/70 in February 1989.  His 
STRs show that it was 152/84 in November 1990 and 130/70 in 
April 1991.  Treatment records from the Veteran's National 
Guard service show that his blood pressure was 154/93 in 
March 1995, and he was noted to have hypertension.

At the October 1995 VA examination the Veteran's blood 
pressure was 176/100 sitting, 172/102 recumbent, and 174/110 
standing.  The diagnosis included hypertension.

At June 1996 VA treatment, the Veteran's blood pressure was 
153/96 and he was noted to have hypertension.  At September 
1996 treatment his blood pressure was 136/81.  In October 
1996, his blood pressure was 139/95 and he was prescribed 
hydrochlorothiazide for his hypertension and advised on diet, 
exercise, and losing weight.  At January 1997 treatment, the 
Veteran's blood pressure was 146/80 and it was noted that he 
needed to control it better.  He was prescribed Atenolol and 
advised to lose weight.

Regarding evidence submitted since the October 1997 rating 
decision, private cardiac treatment records show that in 
April 2001 the Veteran was treated for chest pain and that a 
treadmill stress test was negative for inducible ischema.  At 
September 2002 private primary care the Veteran's blood 
pressure was 142/86.

At follow-up private cardiac treatment in July 2003 the 
Veteran complained of rare, transient chest pain.  Blood 
pressure was 140/80 and he was diagnosed with atypical chest 
pain, hypertension, and hyperlipidemia.  At July 2003 private 
primary care his blood pressure was 126/72 and he was taking 
zestoretic and zocor.  The Veteran had a stress 
echocardiogram as part of his private care in April 2005 and 
there was a normal heart rate and blood pressure response to 
exercise.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for hypertension.  Although the 
treatment records submitted since the October 1997 rating 
decision do constitute new evidence, in that they were not of 
record at the time of the previous decision, they are not 
material evidence, because they do not bear directly and 
substantially on the issue at hand.  In this regard, these 
reports do not, nor does any of the additional evidence 
submitted in connection with the claim to reopen, demonstrate 
that the Veteran currently has hypertension that is of in-
service origin.  Specifically, none of the new evidence 
provides competent information to link his currently 
diagnosed hypertension to his military service or any 
incident that occurred therein.

We recognize the sincerity of the arguments advanced by the 
Veteran that his hypertension is service connected.  However, 
the resolution of issues that involve medical knowledge, such 
as the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See 
Espiritu, supra.  It is true that the Veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, 
supra; Buchanan, supra.  See also Robinson, supra.  However, 
hypertension require specialized training for a determination 
as to diagnosis and causation, and is therefore not 
susceptible of lay opinions on etiology.

In summary, the Board finds that the evidence received in 
conjunction with the request to reopen is not new and 
material, and does not serve to reopen the claim for service 
connection for hypertension.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156(a).  Since the Board has found that the 
evidence is not new and material, no further adjudication of 
this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. 
App. 31 (1991).

D.  New and Material Evidence for Chronic Fatigue Syndrome

Summarizing the evidence of record at the time of the October 
1997 rating decision, the STRs did not show any findings of 
chronic fatigue syndrome.  He reported at his July 1997 VA 
examination that his stamina was lacking but no impairment 
was diagnosed.  A psychiatric examination revealed no 
diagnosis or impairment.

Regarding the evidence of record submitted in conjunction 
with the request to reopen his claim, the Veteran reported at 
July 2003 private primary care that he was riding his bicycle 
often and was feeling well.  The record does not contain 
further treatment notes related to chronic fatigue syndrome.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for chronic fatigue syndrome.  
Although the treatment records submitted since the October 
1997 rating decision do constitute new evidence, in that they 
were not of record at the time of the previous decision, they 
are not material evidence, because they do not bear directly 
and substantially on the issue at hand.  In this regard, 
these reports do not, nor does any of the additional evidence 
submitted in connection with the claim to reopen, demonstrate 
that the Veteran currently has chronic fatigue syndrome, to 
include as due to an undiagnosed illness, that is of in-
service origin.  Specifically, none of the new evidence 
provides competent information to link his currently 
diagnosed chronic fatigue syndrome to his military service or 
any incident that occurred therein.  

As above, we recognize the sincerity of the arguments 
advanced by the Veteran that his chronic fatigue syndrome, to 
include as due to an undiagnosed illness, is service 
connected.  However, the resolution of medical issues 
generally require professional evidence.  See Espiritu, 
supra.  The Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation, under 38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); Jandreau, Buchanan, Robinson, supra.  
However, chronic fatigue syndrome, to include as due to an 
undiagnosed illness, is not susceptible of lay opinions on 
etiology.  

In summary, the Board finds that the evidence received in 
conjunction with the request to reopen is not new and 
material, and does not serve to reopen the claim for service 
connection for chronic fatigue syndrome, to include as due to 
an undiagnosed illness.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).  And, since the submitted evidence is not new and 
material, no further adjudication of this claim is warranted.  
See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

E.  New and Material Evidence for Hearing loss, Right Ear

In Appellant's Post-Remand Brief, submitted t the Board in 
March 2009, the representative points out that the Veteran 
has service connection in effect for left ear hearing loss 
and tinnitus.  He asserts that, even if disabling loss was 
not demonstrated at service separation, the Veteran may 
establish service connection for a current hearing disability 
by submitting evidence that such current disability is 
causally related to service, citing Hensley v. Brown, 5 Vet. 
App. 155, 160 (1993).  He contends that, since the Veteran 
has current right ear hearing loss which meets VA rating 
standards, it would be error to decide this issue without 
obtaining a nexus examination.  The Board finds that argument 
to be with merit, and accordingly reopens the claim of 
service connection for hearing loss, right ear.


ORDER

New and material evidence not having been submitted, the 
claim for service connection for a lumbar spine disorder is 
denied.


[Continued on Next Page]

New and material evidence not having been submitted, the 
claim for service connection for migraine headaches is 
denied.

New and material evidence not having been submitted, the 
claim for service connection for hypertension is denied.

New and material evidence not having been submitted, the 
claim for service connection for chronic fatigue syndrome, to 
include as due to an undiagnosed illness, is denied.

New and material evidence having been submitted, the claim 
for service connection for right ear hearing loss is 
reopened.  To this extent only, the appeal is granted.


REMAND

In August 2003 the Veteran underwent a VA audiological 
examination.  He denied post-service noise exposure, and 
complained of difficulty hearing the television and in 
background noise.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
40
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The examiner noted that the 
testing revealed mild falling to moderate severe 
sensorineural hearing loss in the right ear.  However, the 
examiner did not offer an opinion as to the etiology of the 
hearing loss in the Veteran's right ear.  The Board believes 
that a nexus examination is needed to secure competent 
medical evidence as to the relative likelihood that the 
Veteran's claimed right hearing loss is related to his active 
military service.

Accordingly, the case is REMANDED for the following action:

1.	The RO should request that the Veteran provide 
sufficient information, and, if necessary, 
authorization, to enable the RO to obtain any 
additional evidence not of record which 
pertains to the claim for service connection 
for hearing loss, right ear.  The RO should 
also invite the Veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.

2.	After all available records and/or responses 
from each contacted entity have been 
associated with the claims file, or the time 
period for the Veteran's response has expired, 
the RO should arrange for the veteran to 
undergo a VA examination by a audiologist.  
The claims file, to include a complete copy of 
this Remand, must be made available to the 
examiner, and the report of the examination 
should include discussion of the Veteran's 
service treatment records, documented medical 
history, and contentions regarding his claimed 
hearing loss.  

a.	All appropriate tests and studies and/or 
consultation(s) should be accomplished 
(with all findings made available to the 
examiner(s) prior to the completion of 
his or her report), and all clinical 
findings should be reported in detail.

b.	The examiner should specifically state 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the Veteran's right ear 
hearing loss is causally or etiologically 
related to his active service, or whether 
such a causal or etiological relationship 
is unlikely (i.e., less than a 50 percent 
probability), with the rationale for any 
such conclusion set out in the report.  
If the examiner determines that the 
requested opinion cannot be provided 
without resorting to mere speculation, he 
or she should discuss why an opinion is 
not possible.

c.	Note:  As used above, the term "at least 
as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.

3.	Thereafter, the RO should readjudicate the 
Veteran's claim for hearing loss, right ear.  
If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


